Citation Nr: 1749383	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabling for glenohumeral joint instability with chronic left shoulder strain (hereinafter left shoulder disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 2003 to August 2006 and from January 2010 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the case for additional development in June 2015.  At that time, the Board inferred the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO developed this issue pursuant to the Board's remand directive; however, evidence of record indicates that the Veteran has expressed that he is not unemployable due to his service-connected left shoulder disability and, moreover, does not seek entitlement to a TDIU.  See December 30, 2016 Report of General Information.  In light of this, entitlement to a TDIU has been withdrawn as an issue, as reflected in the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be reached on the Veteran's increased rating claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  38 U.S.C.A. § 5102A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran served as a driver and mechanic in the United States Army.  The Veteran contends that his service-connected left shoulder disability presents functional impairment that is more severe than that contemplated by the current 20 percent rating.
In January 2016, the Veteran was afforded VA examination of his service-connected left shoulder disability.  A VA examination of the Veterans left shoulder "to be adequate . . . must, wherever possible, include results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016)."   See Correia v. McDonald, 28 Vet. App. (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the undamaged joint."  As the January 2016 VA examinations did not include all of the aforementioned factors, a new VA examination must be afforded the Veteran that contains adequate information pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA outpatient treatment, if any, for the Veteran since January 2016 and associate them with the electronic claims file.

2.  Contact the Veteran to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

3.  Schedule the Veteran for a VA examination with an appropriate examiner.  The entire claims file, including a copy of this REMAND, must be made available to the examiner and the examiner's report must note review of the claims file.  The examiner should provide a thorough description of the Veteran's left shoulder (glenohumeral joint and chronic left shoulder strain), including the Veteran's reports of symptoms and any clinical observations of instability, pain on motion, deformity, weakened movement, and other functional limitations, if any.

The examiner should test the range of motion in active motion, passive motion, weight-bearing and non-weight-bearing (as is appropriate for the left shoulder), and, if possible, the range of motion in the undamaged right shoulder.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case she or he should state why.

The examiner should comment on what aspects of the Veteran's daily activities and occupational function are impaired.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable and discernable symptomatology.  If there is a clinical basis to support or call into doubt the symptomatology provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide a complete rationale for each conclusion reached.

4.  After completion of the above review of the expanded record, re-adjudicate the Veteran's claim for an increased disability rating for glenohumeral joint instability with chronic left shoulder strain.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed before the record is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




